Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00429-CV

            IN THE INTEREST OF Y.Z., N.A.Z., J.F.Z., AND V.V.Z., Children

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3814CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are not assessed against appellant because she qualifies as indigent.

       SIGNED February 10, 2021.


                                               _____________________________
                                               Irene Rios, Justice